 

Case 1:21-cv-00387-AJN-BCM Document1 Filed 01/11/21 Page 1of9

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Rhuland Davis

 

 

Write the full name of each plaintiff.

-against-
Metro North Commuter Railroad

CV

 

 

Andrew Paul (Vice President- Labor Relations)

 

John Longobardi (Deputy Chief - Field Operations)

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

(Include case number if one has been
assigned)

Do you want a jury trial?

Yes CINo

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

of Civil Procedure 5.2.

 

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
_ filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule

 

Rev. 3/24/17

 
Case 1:21-cv-00387-AJN-BCM: Document1 Filed 01/11/21 Page 2 of 9

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Rhuland OE Davis

 

First Name Middle tnitial Last Name

6911 Environ Blvd. apt. #7H

 

 

 

 

Street Address

Lauderhill Florida 33319

County, City State Zip.Code
917 604 0767 Rhuland@gmail.com

Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: Metro North Commuter Railroad

 

Name
420 Lexington Ave.
Address where defendant may be served

New York New York 10170
County, City State Zip Code

Defendant 2: | Andrew Paul (Vice President - Labor Relations)

 

Name

420 Lexington Ave.

 

Address where defendant may be served

New York New York 10170

 

County, City State Zip Code

Page 2
Case 1:21-cv-00387-AJN-BCM Document1 Filed 01/11/21 Page 3 of 9

Defendant 3:
John Longobardi (Deputy Chief - Field Operations)

Name
420 Lexington Ave.
Address where defendant may be served
New York New York 10170
County, City State Zip Code

 

 

 

II. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
Metro North Commuter Railroad

 

 

 

Name
420 Lexington Ave.
Address
New York New York 10170
County, City State Zip Code

iI. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case): ,

] Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

xl race: Unfairly terminated

 

color:

 

 

Sex:

 

O
C1 religion:
O
O

national origin:

 

Page 3
Case 1:21-cv-00387-AJN-BCM Document1 Filed 01/11/21 Page 4 of 9

x} 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is: Black

 

C] Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

C] Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

[] Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

C] Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

x] New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

[1 New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

[] Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:21-cv-00387-AJN-BCM Document1 Filed 01/11/21 Page 5 of 9

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

[] did not hire me
terminated my employment

[x]

(1 did not promote me

C1 did not accommodate my disability
O

provided me with terms and conditions of employment different from those of
similar employees

O

retaliated against me

x]

harassed me or created a hostile work environment

C1 other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

See attached

 

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:21-cv-00387-AJN-BCM Document1 Filed 01/11/21 Page 6 of 9

United States District Court
Southern District of New York

Rhuland Davis
-against- -
Metro North Commuter Railroad
IV. STATEMENT OF CLAIM
B. Facts
. October 9th, 2018 Metro North terminated me based on a train hitting another
rain

in Bridgeport Ct. on July 12, 2018 that | was the conductor of.

2. Previously Metro North did not bring any charges against conductor Dan Magro
after a similar accident.

3. Metro North also continues to employ Dannielle Bonge, who operated the train

involved in the previous accident. Dannielle had prior discipline on her record,
and later had another disciplinary case. Both Dan Magro, and Danielle
Bonge are white.

4. Metro North continues to employ numerous employees that were disciplined,
signed last chance waivers, and disciplined again.

5. Metro North conspired false allegations against me in June of 2016.

6. Metro North convinced an arbitrator to rule against me by being untruthful.
Case 1:21-cv-00387-AJN-BCM Document1 Filed 01/11/21 Page 7 of 9

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a.Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

&] Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? 10-8-2019

 

Cl No
Have you received a Notice of Right to Sue from the EEOC?
x] Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? 10-13-2020

 

When did you receive the Notice? 10-16-2020

 

Ol No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
C1 direct the defendant to hire me
direct the defendant to re-employ me
direct the defendant to promote me
direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

lO O OO &

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)
See attached

 

 

 

 

Page 6
Case 1:21-cv-00387-AJN-BCM Document1 Filed 01/11/21 Page 8 of 9

United States District Court
Southern District of New York

Rhuland Davis
-against--

Metro North Commuter Railroad

VI. RELIEF

1. Pay earnings loss.

2. Pay for loss benefits.

3. Pay for pension earnings loss.

4. Pay for railroad retirement earnings loss.

5. Pay for emotional distress.
Case 1:21-cv-00387-AJN-BCM Document1 Filed 01/11/21 Page 9 of 9

VII. PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

1-5-2021 Bhd Qo .+0

 

 

 

 

 

Dated Plaintiff’s Signature
Rhuland E Davis
First Name Middle Initial Last Name
6911 Environ Blvd. apt #7H
Street Address
Lauderhill Florida 33319
County, City State Zip Code
917 604 0767 Rhuland@gmail.com
Telephone Number Email Address (if available)

Ihave read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:

Yes ONo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
